Judgment^ Supreme Court, New York County (Herbert Altman, J.), rendered April 3, 1996, convicting defendant, after a jury trial, of four counts of rape in the first degree, two counts of sodomy in the first degree, one count of sodomy in first degree, one count of robbery in the first degree and one count of burglary in the first degree, and sentencing him, as a second felony offender, to four consecutive terms of 12V2 to 25 years, concurrent with five concurrent terms of 12V2 to 25 years, unanimously affirmed.
The record demonstrates that the prosecutor provided nonpretextual, race neutral reasons for the use of peremptory challenges. The court’s findings are entitled to considerable deference (see, People v Hernandez, 75 NY2d 350, 353, affd 500 US 352; People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103).
Defendant did not preserve his claim that the rape and sodomy charges in the indictment were rendered duplicitous by victim’s testimony and we decline to review defendant’s claim in the interest of justice. Were we to review the claim, we would find that the court’s charge ensured that the rape counts were not duplicitous and that defendant had pretrial notice of the multiple acts of sodomy, as alleged in the indictment, to prepare an adequate defense. Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.